DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9FEB2021 has been entered. Claims 25 - 44 are currently pending in this application.
Applicant's arguments filed 9FEB2021 have been fully considered but they are not persuasive. As to the applicant's arguments:

Argument 1: A. Rejection of Claims 25-28 under 35 U.S.C. § 103: A. CATT’s Reject Message Does Not Disclose or Suggest the Claimed “Reject Message Includes Information Indicating That the First SSC Mode is not Supported for the UE by the Core Network” … CATT merely discloses that the network rejects the request and asks the UE to initiate a new PDU session. CATT does not disclose that the network’s reject message includes information indicating that the SSC mode is not supported for the UE by the core network. … CATT’s reject message fails to disclose or suggest the claimed “reject message includes information indicating that the first SSC mode is not supported for the UE by the core network,” as recited in amended claim 25. … Applicant therefore respectfully requests reconsideration and withdrawal of the 35 U.S.C. § 103 rejection of claims 25-28.
Response 1: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to independent Claims 25 - 28 have changed. Applicant’s arguments with respect to independent Claims 25 - 28 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.
As recited in the Rejection (below), the Examiner notes that the independent Claim are not interpreted as claiming or requiring that information indicating the network per se does not support a given SSC mode - but specifically, that the network does not support (i.e., cannot use) a given SSC mode for a specific UE. As newly cited prior art to GUPTA discloses “subscription information associated with the UE … the network … rejects the PDU session request (and sends the selected SSC mode and a cause value to the UE) indicating that the selected SSC mode cannot be used” the rejection to Claims 25 - 28 is maintained. 

Argument 2: A. Rejection of Claims 25-28 under 35 U.S.C. § 103: B. CISCO Fails to Disclose or Suggest the Claimed “Reject Message Includes Information Indicating That the First SSC Mode is Not Supported for the UE by the Core Network”
Response 2: see Response 1 (above).


Argument 3: A. Rejection of Claims 25-28 under 35 U.S.C. § 103: C. The Office’s Proposed Combination Would Render CISCO Unsatisfactory for its Intended Purpose.
Response 3: see Response 1 (above).

Examiner’s Note

Recognizing explicit reference to the 3rd Generation Partnership Project (3GPP) in the present Specification, the Examiner notes that claimed messages are, however,  interpreted in their common English meaning (i.e., a signaled communication containing information) – not as an explicit reference, claim, or requirement to any 3GPP Standardized message.
The following session/connection related messages are noted in either the present published Specification or e.g., in 3GPP’s TS 23.799:
PDU session request message – 5 results in TS 23.799
PDU session establishment request message (PP 0282, 0288, 0303, 0321, 0335) – 1 result in TS 23.799
PDN connectivity request message (PP 0428, 0429, 0438, 0467, 0473, 0475, 0487, 0537) – 0 results in TS 23.799
PDN session request message – 1 result in TS 23.799

Allowable Subject Matter

Claims 32, 36, 40, and 44 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 25 - 28 rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Application 1613900.8 to GUPTA et al. (hereinafter GUPTA) in view of 3GPP SA WG2 Contribution S2-162612 to China Academy of Telecommunications Technology (hereinafter “CATT”).

Regarding Claim 25 (Currently Amended), GUPTA discloses a User Equipment (UE) comprising:
memory storing a program; and a processor (Figure 2 is a block diagram illustrating the main components of the mobile device 3 shown in Figure 1 (e.g. a mobile telephone or other user equipment). … The mobile device 3 has a controller 37 to control the operation of the mobile device 3. The controller 37 is associated with a memory 39 and is coupled to the transceiver circuit 31. [Page 12 Lines 9 – 15] … The controller 37 is configured to control overall operation of the mobile device 3 by, in this example, program instructions or software instructions stored within memory 39. [Page 12 Lines 21 and 22]) configured to execute the program to cause the UE to:
send, to a control device in a core network, a first Protocol Data Unit (PDU) session establishment request message, wherein the first PDU session establishment request message includes a first Session and Service Continuity (SSC) mode (When requesting a new PDU session, the UE may indicate the requested SSC mode as part of the PDU session setup signalling to the network (e.g. the NextGen core network, using non-access stratum (NAS) signalling). [Page 5 Lines 3 – 5]);
receive, from the control device, a PDU session establishment reject message, wherein the PDU session establishment reject message includes information indicating that the first SSC mode is not supported for the UE by the core network (The subscription information associated with the UE (stored in the subscriber SSC mode cannot be used. [Page 5 Lines 20 – 24]. The Examiner notes that the claim is not interpreted as information indicating the network per se does not support a given SSC mode - but specifically, that the network does not support (i.e., cannot use) a given SSC mode for a specific UE.)

While GUPTA does not explicitly disclose, or in not relied on to disclose, in the same field of endeavor, CATT teaches
send, to the control device, a second PDU session establishment request message, wherein the second PDU session establishment request message includes a second SSC mode, and the second SSC mode is different from the first SSC mode (UE may provide a SSC mode to the network in the request message. Serving network either accepts or rejects the requested SSC mode … if the UE request a SSC mode 1 and serving network can only provide the SSC 2 or SSC 3 to the PDU session, the serving network rejects the request and asks UE initiates a new PDU session with another SSC mode. (6th ¶ under Discussion) … If the network can not th ¶ under Discussion) … When requesting a PDU session, the UE may indicate the requested session and service continuity (SSC) mode to the network. [1st bullet under 6.6.1.1.4.1] … If network cannot provide the requested … SCC mode for the PDU session, network will reject the PDU session establishment request. If the serving network rejects a UE's request for a specific SSC mode, the UE can request a session … with a different SSC mode. [2nd bullet under 6.6.1.1.4.1])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of GUPTA with that of CATT for advantage of how the system determines the type of session continuity support for a new session and how the network can reject or “downgrade” / ”upgrade” requests for specific continuity modes. (1st ¶ under Discussion)

Regarding Claim 26 (Currently Amended), GUPTA discloses a control device in a core network, the control device comprising:
memory storing a program; and a processor configured to execute the program (FIG. 3 is a block diagram illustrating the main components of a base station 5 shown in FIG. 1. … The base station 5 has a controller 57 to control the operation of the base station 5.  The controller 57 is to cause the control device to:
receive, from a User Equipment (UE), a first Protocol Data Unit (PDU) session establishment request message, wherein the first PDU session establishment request message includes a first Session and Service Continuity (SSC) mode (When requesting a new PDU session, the UE may indicate the requested SSC mode as part of the PDU session setup signalling to the network (e.g. the NextGen core network, using non-access stratum (NAS) signalling). [Page 5 Lines 3 – 5]); 
transmit, to the UE, a PDU session establishment reject message, wherein the PDU session establishment reject message includes information indicating that the first SSC mode is not supported for the UE by the core network (The subscription information associated with the UE (stored in the subscriber database) includes a list of supported SSC modes. [Page 5 Lines 5 – 7] … the network either (a) accepts the PDU session request from the UE (and indicates the selected SSC mode to the UE) or (b) rejects the PDU session request (and sends the selected SSC mode and a cause SSC mode cannot be used. [Page 5 Lines 20 – 24]. The Examiner notes that the claim is not interpreted as information indicating the network per se does not support a given SSC mode - but specifically, that the network does not support (i.e., cannot use) a given SSC mode for a specific UE.) 

While GUPTA does not explicitly disclose, or in not relied on to disclose, in the same field of endeavor, CATT teaches
receive, from the UE, a second PDU session establishment request message, wherein the second PDU session establishment request message includes a second SSC mode, and the second SSC mode which is different from the first SSC mode (UE may provide a SSC mode to the network in the request message. Serving network either accepts or rejects the requested SSC mode … if the UE request a SSC mode 1 and serving network can only provide the SSC 2 or SSC 3 to the PDU session, the serving network rejects the request and asks UE initiates a new PDU session with another SSC mode. (6th ¶ under Discussion) … If the network can not provide the requested or upgrade SCC mode, network will reject the request and ask UE initiates a new PDU session with another SSC mode. (7th ¶ under Discussion) … When requesting a PDU session, the UE may indicate the requested session and service st bullet under 6.6.1.1.4.1] … If network cannot provide the requested … SCC mode for the PDU session, network will reject the PDU session establishment request. If the serving network rejects a UE's request for a specific SSC mode, the UE can request a session … with a different SSC mode. [2nd bullet under 6.6.1.1.4.1])

Motivation to combine the teaching of GUPTA with that of CATT given in Claim 25 above.

Regarding Claim 27 (Currently Amended), the features of Claim 27 and Claim 25 are essentially the same with the User Equipment (UE) of Claim 25 performing the method of Claim 27. Therefore, Claim 27 is rejected on the same ground and motivation as Claim 25.

Regarding Claim 28 (Currently Amended), the features of Claim 28 and Claim 26 are essentially the same with the control device of Claim 26 performing the method of Claim 28. Therefore, Claim 28 is rejected on the same ground and motivation as Claim 26.

Regarding Claim 29 (New), the combination of GUPTA and CATT teaches the UE of claim 25.
GUPTA further discloses:
wherein the first PDU session establishment request message is a packet data network (PDN) connectivity request message (When requesting a new PDU session, the UE may indicate the requested SSC mode as part of the PDU session setup signalling to the network (e.g. the NextGen core network, using non-access stratum (NAS) signalling). [Page 5 Lines 3 – 5])

CATT further teaches:
wherein the first PDU session establishment request message is a packet data network (PDN) connectivity request message (UE may provide a SSC mode to the network in the request message. Serving network either accepts or rejects the requested SSC mode. (6th ¶ under Discussion) … When requesting a PDU session, the UE may indicate the requested session and service continuity (SSC) mode to the network. [1st bullet under 6.6.1.1.4.1]) 

Motivation to combine the teaching of GUPTA with that of CATT given in Claim 25 above.

Regarding Claim 30 (New), the combination of GUPTA and CATT teaches the UE of claim 25.
GUPTA further discloses:
wherein the second PDU session establishment request message is a packet data network connectivity request message (When requesting a new PDU session, the UE may indicate the requested SSC mode as part of the PDU request messages.) 

GUPTA further discloses:
wherein the second PDU session establishment request message is a packet data network connectivity request message (UE may provide a SSC mode to the network in the request message. Serving network either accepts or rejects the requested SSC mode … if the UE request a SSC mode 1 and serving network can only provide the SSC 2 or SSC 3 to the PDU session, the serving network rejects the request and asks UE initiates a new PDU session with another SSC mode. (6th ¶ under Discussion) … If the network can not provide the requested or upgrade SCC mode, network will reject the request and ask UE initiates a new PDU session with another SSC mode. (7th ¶ under Discussion) … When requesting a PDU session, the UE may indicate the requested session and service continuity (SSC) mode to the network. [1st bullet under 6.6.1.1.4.1] … If network cannot provide the requested … SCC mode for the PDU session, network will reject the PDU session establishment request. If the serving network rejects a UE's request for a specific SSC mode, the UE can request a session … with a different SSC mode. [2nd bullet under 6.6.1.1.4.1])

Motivation to combine the teaching of GUPTA with that of CATT given in Claim 25 above.

Regarding Claim 31 (New), the combination of GUPTA and CATT teaches the UE of claim 25.
GUPTA further discloses:
wherein the core network is a fifth-generation core network (the invention will be described in detail in the context of a 3GPP system (5G networks). [¶ 7 Lines 1 and 2] … 3GPP technical report (TR) 23.799 VO. 7.0 describes a possible architecture and general procedures for NextGen (5G) systems planned for Release 14 of the 3GPP standards. [Page 2 Lines 5 – 7])

Regarding Claim 33 (New), the combination of GUPTA and CATT teaches the UE of claim 26.
GUPTA further discloses:
wherein the first PDU session establishment request message is a packet data network connectivity request message (When requesting a new PDU session, the UE may indicate the requested SSC mode as part of the PDU session setup signalling to the network (e.g. the NextGen core network, using non-access stratum (NAS) signalling). [Page 5 Lines 3 – 5]. The Examiner notes ¶ 0282 of the present published Specification recites: “… in a case that a PDU session is PDN connection, the PDU session establishment request message may be a PDN connectivity request message.”)

Regarding Claim 34 (New), the combination of GUPTA and CATT teaches the UE of claim 26.
GUPTA further discloses:
wherein the second PDU session establishment request message is a packet data network connectivity request message (When requesting a new PDU session, the UE may indicate the requested SSC mode as part of the PDU session setup signalling to the network (e.g. the NextGen core network, using non-access stratum (NAS) signalling). [Page 5 Lines 3 – 5]. The Examiner notes: 1) ¶ 0282 of the present published Specification recites: “… in a case that a PDU session is PDN connection, the PDU session establishment request message may be a PDN connectivity request message;” and 2) GUPTA does not in any way limit the number of request messages.)

Regarding Claim 35 (New), the combination of GUPTA and CATT teaches the UE of claim 26.
GUPTA further discloses:
wherein the core network is a fifth-generation core network (the invention will be described in detail in the context of a 3GPP system (5G networks). [¶ 7 Lines 1 and 2] … 3GPP technical report (TR) 23.799 VO. 7.0 describes a possible architecture and general procedures for NextGen (5G) systems planned for Release 14 of the 3GPP standards. [Page 2 Lines 5 – 7])

Regarding Claim 37 (New), the combination of GUPTA and CATT teaches the UE of claim 27.
GUPTA further discloses:
wherein the first PDU session establishment request message is a packet data network connectivity request message (When requesting a new PDU session, the UE may indicate the requested SSC mode as part of the PDU session setup signalling to the network (e.g. the NextGen core network, using non-access stratum (NAS) signalling). [Page 5 Lines 3 – 5]. The Examiner notes ¶ 0282 of the present published Specification recites: “… in a case that a PDU session is PDN connection, the PDU session establishment request message may be a PDN connectivity request message.”)

Regarding Claim 38 (New), the combination of GUPTA and CATT teaches the UE of claim 27.
GUPTA further discloses:
wherein the second PDU session establishment request message is a packet data network connectivity request message (When requesting a new PDU session, the UE may indicate the requested SSC mode as part of the PDU session setup signalling to the network (e.g. the NextGen core network, using non-access stratum (NAS) signalling). [Page 5 Lines 3 – 5]. The Examiner notes: 1) ¶ 0282 of the present published Specification recites: “… in a case that a PDU session is PDN connection, the PDU session establishment request message may be a PDN connectivity request message;” and 2) GUPTA does not in any way limit the number of request messages.)

Regarding Claim 39 (New), the combination of GUPTA and CATT teaches the UE of claim 27.
GUPTA further discloses:
wherein the core network is a fifth-generation core network (the invention will be described in detail in the context of a 3GPP system (5G networks). [¶ 7 Lines 1 and 2] … 3GPP technical report (TR) 23.799 VO. 7.0 describes a possible architecture and general procedures for NextGen (5G) systems planned for Release 14 of the 3GPP standards. [Page 2 Lines 5 – 7])

Regarding Claim 41 (New), the combination of GUPTA and CATT teaches the UE of claim 28.
GUPTA further discloses:
wherein the first PDU session establishment request message is a packet data network connectivity request message (When requesting a new PDU session, the UE may indicate the requested SSC mode as part of the PDU session setup signalling to the network (e.g. the NextGen core network, using non-access stratum (NAS) signalling). [Page 5 Lines 3 – 5]. The Examiner notes ¶ 0282 of the present published Specification recites: “… in a case that a PDU session is PDN connection, the PDU session establishment request message may be a PDN connectivity request message.”)

Regarding Claim 42 (New), the combination of GUPTA and CATT teaches the UE of claim 28.
GUPTA further discloses:
wherein the second PDU session establishment request message is a packet data network connectivity request message (When requesting a new PDU session, the UE may indicate the requested SSC mode as part of the PDU session setup signalling to the network (e.g. the NextGen core network, using non-access stratum (NAS) signalling). [Page 5 Lines 3 – 5]. The Examiner notes: 1) ¶ 0282 of the present published Specification recites: “… in a case that a PDU session is PDN connection, the PDU session establishment request message may be a PDN connectivity request message;” and 2) GUPTA does not in any way limit the number of request messages.)

Regarding Claim 43 (New), the combination of GUPTA and CATT teaches the UE of claim 28.
GUPTA further discloses:
wherein the core network is a fifth-generation core network (the invention will be described in detail in the context of a 3GPP system (5G networks). [¶ 7 Lines 1 and 2] … 3GPP technical report (TR) 23.799 VO. 7.0 describes a possible architecture and general procedures for NextGen (5G) systems planned for Release 14 of the 3GPP standards. [Page 2 Lines 5 – 7])

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.